Citation Nr: 1734104	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel




INTRODUCTION

The Veteran had active air service from October 1971 to September 1973 and active naval service from December 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the VA RO in Indianapolis, Indiana.  


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, and was not present to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and the incurrence or aggravation of hypertension during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159 (c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran's hypertension is related to his active service. Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.

Analysis

The Veteran has asserted that his hypertension is due to his active service.  

Service treatment records (STRs) show, that at the time of the Veteran's October 1971 entrance examination, he specifically denied issues with high or low blood pressure.  At the time of the Veteran's September 1973 separation examination, the Veteran noted on his Report of Medical History that he had issues with high blood pressure.  The examiner at that time noted that the Veteran had a single episode of elevated blood pressure in 1972, which was attributed to a nervous condition at that time.  However, the examiner stated that the Veteran's blood pressure was noted to be normal at the time of the separation examination.  Further, there is no indication from the separate examination or the STRs that the Veteran was diagnosed with hypertension while in his first period of active service, or that he even had sustained elevated blood pressure while in his first period of active service.  

The Board notes that at the time of a November 1974 annual certification examination for the National Guard, the Veteran reported that he had been diagnosed with hypertension and was prescribed medication.  That is not confirmable by the remainder of the currently of record.  A thorough review of the STRs of record does not show that the Veteran was taking any sort of medication for hypertension during that period.  However, it is clear from the record that the Veteran had, and was treated with medication for, paroxysmal atrial tachycardia (PAT), an irregularity in the heat, during his second period of service.

At the time of the September 1976 entrance examination, the Veteran reported issues with blood pressure on the Report of Medical History.  The examiner indicated that one instance of increased blood pressure had been noted three years prior, while the Veteran was in the Air Force.  However, there was no diagnosis of hypertension made at that time, there was no acknowledgement of any prescribed medication for such, and there was no elevated blood pressure readings noted.  Further, there is no indication from the STRs that the Veteran was diagnosed with hypertension during his second period of active service, or that he was maintained on medication for such.

A review of the post-service medication records show that the Veteran was diagnosed with essential (primary) hypertension by a private treatment provider in June 2006.  The treatment noted of record show that the Veteran has continued to be treated for hypertension since that time.  However, there is no indication from the record that the Veteran's hypertension was ever noted to be related to his active service, or that it was noted to have had its onset within one year of his separation from active service.  

The Board acknowledges the Veteran's opinion that his current disability was caused by his service, but finds that as a lay person he does not have the medical training or expertise to offer an opinion as to the etiology of the medically complex disorder of hypertension.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The etiology of the Veteran's hypertension is a medical question involving internal and unseen system processes unobservable by the Veteran.  Here, there is no competent medical evidence linking the Veteran's current hypertension, diagnosed years after service, with any aspect of his service.

Further, as noted above, there is no indication from the record that the Veteran was diagnosed with hypertension within one year of his active service.  Therefore presumptive service connection for chronic disabilities does not apply in this case.

In sum, the evidence of record indicates the Veteran experienced one instance of elevated blood pressure while in active service, but that it was related to a nervous condition at that time and fully resolved without residuals or complications prior to his separation from active service.  The Veteran was not diagnosed with hypertension until many years following his separation from active service.  There is no competent evidence of record linking the Veteran's current diagnosis of hypertension to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

With regard to his claim of entitlement to service connection for a respiratory disability, the Veteran has asserted that he has COPD as a result of exposure to asbestos while serving aboard the U.S.S. Franklin D. Roosevelt.   

In an April 2009 statement, the Veteran reported that while serving aboard the U.S.S. Franklin D. Roosevelt, his duties and assignments required him to frequently work below deck.  In a May 2002 memorandum, the VA determined the Veteran's military occupational specialty (MOS) as electrical equipment repairman was at least probable for exposure to asbestos and his exposure to such was conceded.

The Board notes that private treatment records show that the Veteran was first diagnosed with COPD in approximately 2006, but the Veteran has reported that he has experienced respiratory difficulties since shortly after separation from service, as early as the 1980's.

In light of the Veteran's exposure to asbestos during active service and the medical records showing a post-service diagnosis of a respiratory disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present respiratory disability, to include COPD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present respiratory disability, to include COPD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently present respiratory disability, to include COPD, is etiologically related to the Veteran's active service, to include asbestos exposure sustained therein.  The examiner should specifically address the lay statements from the Veteran concerning the date of onset of his respiratory problems.

A rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


